Citation Nr: 1815336	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1970.

This matter initially came to the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran indicated in November 2012 that he did not want a hearing before the Board.  

In September 2016, the RO sent the Veteran a letter indicating that he may be entitled to a higher evaluation (increased rating) for his service connected post-phlebitic syndrome to right lower extremity (PPSRLE) disability.  The RO invited the Veteran to file a formal application, however, the record does not indicate that the Veteran filed a claim for an increased rating.  The Board notes that the record, including the Veteran's September 2016 C&P Artery and Vein Conditions Examination, contains evidence that may warrant an increased rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.

The Veteran claims he is entitled to TDIU as a result of his service-connected disabilities.  The Board finds that the Veteran's service-connected PPSRLE disability is inextricably intertwined with the issue of entitlement to TDIU.  The Board also notes that the Veteran has claimed that his service-connected PPSRLE disability has worsened and warrants an increased rating, of 40 percent or more, which may affect his entitlement to TDIU.  See 38 C.F.R. 4.104, Diagnostic Code 7121; see infra, pps. 5-6.  However, the Board will not make this increased rating determination.  Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered);  Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

With regard to his TDIU claim, the Veteran contends that he is unable to work as a train engineer due to his service-connected disabilities.  See the Veteran's January 2018 Informal Hearing Presentation.  Id.  He further contends that he has no educational or vocational skills beyond what he gained as a train engineer and that unless a job was specifically created for him, he is not employable.  Id.  Furthermore, he contends that he had no formal education beyond high school, no typing or computer skills, and has never done any other work.  See November 2012 Form 9.  

The record indicates that the Veteran worked post-service as a railroad engineer until he was unable to do so.  In an August 2009 Vocational Report, the Veteran indicated he worked for the railroad business from September 1974 to August 2009.  The examiner concluded that the right lower extremity pain will not permit the Veteran to safely continue as a train engineer.  He was unable to "have leg dependent for more than 45 min[utes] to 1 h[ou]r at a time."  It was noted that he had "US of RLE with radio frequency ablation, perforator ablation, & compression therapy all of which have failed to relieve his pain."  By extension, a treatment note signed in September 2009 indicated he would have to stop working as an engineer.  See Private Treatment Record dated August 2009.  In October 2009, his treating physician also indicated he was permanently unable to return to work as an engineer.  See Private Treatment Record dated October 2009.  Next, a private examiner in December 2009 provided a partial residual functional capacity (RFC) assessment and indicated that the Veteran could stand and walk for less than 2 hours and sit for at least 6 hours in an 8 hour workday.

In a January 2010 Disability Briefing document, private examiners found the Veteran to be disabled noting that he would be able to perform less than the full range of sedentary work.  The examiners noted the Veteran could occasionally lift and carry up to 20 lbs., frequently lift and carry up to 10 lbs., stand and walk for less than 2 hours, and sit at least 6 hours in an 8 hour workday.  The examiners also noted that the Veteran was to avoid pushing and pulling with his lower extremities and generally had the ability to occasionally perform postural functions, could frequently to constantly perform manipulative functions, but had to avoid extreme heat, and was limited to moderate exposure to hazards.  In contrast, another January 2010 physical RFC assessment indicated the Veteran had no exertional, postural, manipulative, visual, communicative, and environmental limitations.

In an August 2010 opinion a VA examiner opined that it is at least as likely as not that the Veteran would do well in a sedentary job with no prolonged standing, no prolonged walking, and no prolonged sitting without the ability to elevate his right leg.  In a November 2010 opinion, that addended the August 2010 opinion, a VA examiner indicated the Veteran's medical record was reviewed and opined that the Veteran may have difficulty in a work environment in which auditory communication is critical.  He further opined that the Veteran should do better wearing hearing aids and taking advantage of visual cues.  

In September 2012 the Veteran sent paperwork to the RO which addressed the Veteran's leg and permanent disability.  This statement may reasonably be interpreted as a claim for an increase in benefits for the service connected post-phlebitic syndrome to the right lower extremity.  

In November 2012, the Veteran noted that he had 422 creditable service months with the US Railroad Retirement Board when they determined he was permanently and totally disabled and could no longer perform his job as a train engineer.  See November 2012 Form 9.  

In a September 2016 Artery and Vein Conditions DBQ, the diagnosis included PPSRLE disability.  He reported having a chronic ache in his right lower leg that becomes painful with sitting for more than 30 minutes, with standing for more than 20 minutes, and with walking more than a 1/8 of a mile.  He further reported that he is most comfortable sitting in a recliner with his leg elevated, when he is driving, he must stop about every 30 minutes to stretch his leg, and when he is walking, he must stop and rest for about 15-20 minutes every 1/8 mile.  The examiner opined it is at least as likely as not that the Veteran could be employed in a sedentary job with noted limitations.  The examiner noted within an 8 hour day that the Veteran was unable to lift/carry and push/pull 5-10 lbs., and that he was unable to bend/twist, kneel/squat, climb, and must change position every 30 minutes.  The examiner further noted that the Veteran had the ability to stand for 15 minutes, sit for 20-30 minutes then change position, drive short distances (less than 20-30 minutes), walk short distances (1 block or less), and that he did not have any limitations in his use of his upper extremity/arm.

In turning to his service-connected PPSRLE disability, the Veteran's most recent Rating Decision Codesheet indicated he has a combined rating of 40 percent, including 30 percent for his PPSRLE disability.  See December 2010 Rating Decision Codesheet.  The Board notes the Veteran's service-connected PPSRLE disability may warrant an increased rating due to his persistent edema, stasis pigmentation, and pain.  See 38 C.F.R. 4.104, Diagnostic Code 7121; see infra, pps. 5-6.

A March 2009 consultation noted the Veteran's right leg varicose veins required analgesics to complete his activities of daily living.  It further noted that the pain and swelling interfered with his activities of daily living to the point that he cannot function properly.  

Subsequently, a January 2010 summary of medical findings referenced a March 2009 and January 2010 exam, noting that the Veteran had pitting edema, several scars, varicosities of the right lower extremities (RLE) without edema, and that the RLE appeared slightly darker in appearance with some purplish discoloration but no brawny edema.  It was further noted that cyanosis developed over both lower extremities, however, the legs showed no ulcers, brawny edema, or stasis dermatitis.  
A January 2010 railroad medical evaluation noted that the Veteran's varicose veins were present on the right with no ulcers, no brawny edema present, and no stasis dermatitis, bilaterally. 

In an August 2010 opinion a VA examiner indicated the Veteran's symptoms of right leg edema are significantly decreased when he sits down and elevates his legs.  The examiner further indicated no cyanosis, clubbing, or pedal edema.  He noted the Veteran had multiple varicosities in the right lower extremity from the knee down including the right foot.   He further noted no erythema or edema with varicosities mildly tender to palpation.

In a November 2010 progress note, it was noted that the Veteran had no history of ulcers/skin breakdowns.

In a September 2016 Artery and Vein Conditions DBQ, it was noted he had some degree of right lower extremity edema that is chronic.  It was further noted that his edema increased with standing, improved with elevation, but that it does not fully resolve with elevation.  In addition, the examiner noted the Veteran's right extremity had findings and/or signs indicating persistent stasis pigmentation, intermittent edema of extremity, persistent edema that is incompletely relieved by elevation of extremity and persistent edema.  The examiner also indicated that the Veteran's vascular condition did not indicate a functional impairment of an       extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

As it appears that the Veteran's service-connected PPSRLE disability may have increased in severity during the course of this appeal, and because the question of a TDIU will hinge, in part, on the evaluation of this disability, the Board finds that it is inextricably intertwined and must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to submit, or authorize VA to obtain, any additional medical treatment records either private or VA, relevant to post-phlebitic syndrome to right lower extremity (PPSRLE) disability. 

2.  Following completion of the above, the RO should adjudicate the claim for an increased rating for his service connected (PPSRLE) disability without an examination, if possible.  The Board notes that the adjudication should consider the amputation rule, 38 C.F.R. § 4.68, if it applies.  Such rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  

If an adjudication cannot be provided without an examination, one should be provided.  The examiner should comment on any functional loss associated with this disability along with whether there is related: edema (intermittent or persistent); aching and fatigue after prolonged standing or walking; relief of symptoms by elevation or compression hosiery; stasis pigmentation; eczema; ulceration (intermittent or persistent); subcutaneous induration; or massive board-like edema with constant pain at rest. See 38 C.F.R. § 4.104 , Diagnostic Code 7121.  

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

